DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/25/2021 has been entered.
 
Regarding Claims 1-5 and 14-15. Cancelled.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3.          Claims 6-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-68 of U.S. Patent No. 9,189,844 in views of Wu et al., US-PGPUB 2014/0105482, Brankner, US-PGPUB 2005/0198602, Bonam et al., US-PGPUB 2019/0065634 and Takayama, US Pat No. 6,330,053. Although the US Pat is silent in regard to limitations directed to boundaries of the window that includes the Figs. 2’s, 216, 224, 230, 232; Paragraphs [0041]; Paragraph [0045]-[0046]), and imaging the region of interest on the semiconductor wafer using a wafer inspection tool (Paragraph [0013]), Brankner discloses defining the pattern in vectorized image manipulation scripting (Paragraph [0009]; Paragraph [0001]), Bonam discloses the region of interest using a design scripting language (Paragraph [0024]-[0025]; Paragraph [0028]; Paragraph [0051]; Paragraph [0001]; [0006]-[0008]) and Takayama discloses setting a reference alignment in a range larger than the obtained optical image in consideration of the range of the largest possible stage error (Col. 1, lines 20-22, 66-67; Col. 2, lines 1-3), and it would have been obvious to a person of ordinary skill in the art to combine the teachings of the Wu, Brankner, Bonam and Takayama with US Pat and arrive at the claimed invention, so as to accurately image the region of interest on the semiconductor wafer.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-13 and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
          Claims 6 and 12 recite “wherein determining the boundaries of the window includes determining a region greater than or equal to a stage uncertainty value around the coordinate,” but also recite “wherein only polygons interacting with the coordinate are used to determine the boundaries of the window,” but it is not clear what is being used to determine the boundaries, since the claim recite only polygons are used to determine the boundaries while at the same time, other factors such as stage uncertainty are also used to determine the boundaries.

Previous rejection on 112, first is withdrawn in view of the Applicant’s argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6-13 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al., US-PGPUB 2014/0105482 (hereinafter Wu)(cited by the Applicant) in views of Brankner, US-PGPUB 2005/0198602 (hereinafter Brankner)(cited by the Applicant), Bonam et al., US-PGPUB 2019/0065634 (hereinafter Bonam) and Takayama, US Pat No. 6,330,053 (hereinafter Takayama)

           Regarding Claim 6. Wu discloses receiving, at a processor (Fig. 5), a coordinate on a design image that includes a defect (Paragraph [0026], locations), determining, using the processor, boundaries of a window that is placed around the coordinate, wherein the window includes a pattern of interest, and wherein only polygons interacting with the coordinate are used to determine the boundaries of the window (Figs. 2’s; 210, 218, 210; only polygons in the region of interest are used. All other polygons that are not of interest that does not include the defect, are not included)

Figs. 2’s, 216, 224, 230, 232; Paragraphs [0041]; Paragraph [0045]-[0046]),
and imaging the region of interest on the semiconductor wafer using a wafer inspection tool (Paragraph [0013])

Wu does not disclose the pattern is defined in vectorized image manipulation scripting.

Brankner discloses defining the pattern in vectorized image manipulation scripting (Paragraph [0009]; Paragraph [0001])

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Brankner in Wu and define the pattern in vectorized image manipulation scripting, so as to accurately assess the impact of anomalies.

The modified Wu does not disclose the region of interest using a design scripting language 

Bonam discloses the region of interest using a design scripting language (Paragraph [0024]-[0025]; Paragraph [0028]; Paragraph [0051]; Paragraph [0001]; [0006]-[0008])



Wu further discloses stage uncertainty (Paragraph [0050])

The modified Wu does not disclose determining the boundaries of the window, includes determining a region greater than or equal to a stage uncertainty value around the coordinate.

Takayama discloses setting a reference alignment in a range larger than the obtained optical image in consideration of the range of the largest possible stage error (Col. 1, lines 20-22, 66-67; Col. 2, lines 1-3) 

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Takayama in the modified Wu and determine the boundaries of the window, includes determining a region greater than or equal to a stage uncertainty value around the coordinate, so as to accurately inspect the pattern for any defects.

          Regarding Claim 7. The modified Wu does not disclose converting the coordinate in the design image to a coordinate in a wafer coordinate system.

Brankner discloses converting the coordinate in the design image to a coordinate in a wafer coordinate system (Abstract; Figs. 3-4; Paragraph [0009]; Paragraph [0045]; Paragraph [0008]; Paragraph [0001])

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Brankner in the modified Wu and convert the coordinate in the design image to a coordinate in a wafer coordinate system, so as to accurately assess the impact of anomalies.

          Regarding Claim 8. Wu discloses the pattern of interest is defined by the boundaries of the window (Fig. 2C, 210; Paragraph [0045])

          Regarding Claim 9. Wu discloses the wafer inspection tool is a scanning electron microscope (Paragraph [0024])

          Regarding Claim 10. Wu discloses searching for instances of the pattern of interest on the semiconductor wafer (Paragraph [0009])

          Regarding Claim 11. Wu discloses a computer program product comprising a non-transitory computer readable storage medium having a computer readable program embodied therewith, the computer readable program configured to carry out the method of claim 6 (Figs. 4, 5)

          Regarding Claim 12. Wu discloses a wafer inspection tool configured to generate images of a wafer, the wafer inspection tool including an energy source that directs energy at a surface of a semiconductor wafer and a detector (Paragraph [0024]); and a processor in electronic communication with the wafer inspection tool (Fig. 5), wherein the processor is configured to determine both a pattern of interest and a region of interest on the semiconductor wafer, wherein the region of interest disposed in the pattern of interest on the wafer (Figs. 2’s; Paragraph [0009]; Paragraph [0033]; [0037]; [0041]; Paragraphs [0025]-[0028]; Paragraphs [0041]; Paragraph [0045]-[0046]), and wherein the processor is configured to receive a coordinate on a design image for the semiconductor wafer (Paragraph [0026], locations), determine boundaries of a window that is placed around the coordinate, wherein the window includes the pattern of interest, and wherein only polygons interacting with the coordinate are used to determine the boundaries of the window (Figs. 2’s; 210, 218, 210; only polygons in the region of interest are used. All other polygons that are not of interest that does not include the defect, are not included), send instructions to the wafer inspection tool to image the region of interest on the semiconductor wafer (Paragraph [0013]; Abstract)

determine the region of interest in the window based on site information, and wherein the region of interest is disposed in the pattern of interest (Figs. 2’s, 216, 224, 230, 232; Paragraphs [0041]; Paragraph [0045]-[0046]),



Brankner discloses defining the pattern in vectorized image manipulation scripting (Paragraph [0009]; Paragraph [0001])

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Brankner in Wu and define the pattern in vectorized image manipulation scripting, so as to accurately assess the impact of anomalies.

The modified Wu does not disclose the region of interest using a design scripting language 

Bonam discloses the region of interest using a design scripting language (Paragraph [0024]-[0025]; Paragraph [0028]; Paragraph [0051]; Paragraph [0001]; [0006]-[0008])

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Bonam in the modified Wu and have the region of interest use a design scripting language, so as to generate wafers having optimized designs.

          Regarding Claim 13. Wu discloses the wafer inspection tool is a scanning electron microscope (Paragraph [0024])

          Regarding Claim 14. Wu discloses the processor is configured to define a pattern description based on historical data, wherein the historical data includes failure cases, determine the pattern of interest based on polygons in the historical data (Fig. 1; Paragraph [0025]), and determine the region of interest such that the region of interest satisfies the pattern description (Figs. 2’s, 216, 224, 230, 232; Paragraphs [0041]; Paragraph [0045]-[0046]),

          Regarding Claim 16. The modified Wu does not disclose converting the coordinate in the design image to a coordinate in a wafer coordinate system.

Brankner discloses converting the coordinate in the design image to a coordinate in a wafer coordinate system (Abstract; Figs. 3-4; Paragraph [0009]; Paragraph [0045]; Paragraph [0008]; Paragraph [0001])

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Brankner in the modified Wu and convert the coordinate in the design image to a coordinate in a wafer coordinate system, so as to accurately assess the impact of anomalies.

          Regarding Claim 17. Wu discloses the pattern of interest is defined by the boundaries of the window (Fig. 2C, 210; Paragraph [0045])

          Regarding Claim 18. Wu discloses the processor is further configured to find instances of the pattern of interest on the semiconductor wafer (Paragraph [0009])

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot in view of new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HYUN D PARK whose telephone number is (571)270-7922.  The examiner can normally be reached on 11-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HYUN D PARK/Primary Examiner, Art Unit 2865